UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— ULTRA SUN CORP. (Exact name of registrant as specified in its charter) ————— NEVADA 000-53571 20-1898270 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1532 East St. Marks Court, Salt Lake City, Utah84124 (Address of Principal Executive Office) (Zip Code) (801) 573-6982 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer., or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No The number of shares of the issuer’s Common Stock outstanding as of May 10, 2011 is 1,300,000. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes oNo PART I – FINANCIAL INFORMATION Item 1. Financial Statements CondensedBalance Sheets – As of June 30, 2011 (Unaudited)and December 31, 2010 Condensed Statements of Operations (Unaudited) – Three Months and Six Months Ended June 30, 2011 and 2010 Condensed Statements of Cash Flows (Unaudited) – Six Months Ended June 30, 2011 and 2010 Notes to Condensed Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits PART I – FINANCIAL INFORMATION Item 1. Financial Statements. ULTRA SUN CORP. CONDENSED BALANCE SHEETS ASSETS June 30, December 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Inventory Prepaids - Total Current Assets Property and equipment, net Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ $ Unamortized forgiveness of rent - current portion Related party notes payable - current portion Accrued interest Total Current Liabilities Current Liabilities Unamortized forgiveness of rent - long-term portion Total Long-Term Liabilities Total Liabilities Stockholders' Equity Preferred stock, $.001 par value, 5,000,000 shares authorized, none issued or outstanding - - Common stock, $.001 par value, 45,000,000 shares authorized, 1,300,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The Accompanying Notes are an Integral Part of these Condensed Financial Statements ULTRA SUN CORP. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2011 For the Three Months Ended June 30, 2010 For the Six Months Ended June 30, 2011 For the Six Months Ended June 30, 2010 Revenues $ Cost of revenues Gross profit General and administrative expenses Income (loss) from Operations ) ) Other Income (Expense): Interest expense ) Income (loss) before income taxes 99 ) ) Income tax benefit (expense) - deferred - - - Net Income (loss) $
